DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Preliminary Amendment filed on 6/16/2021.  Claims 1-20 are pending in the case.  Claims 1, 11, and 20 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Forstall et al. (US 2007/0266093 A1, hereinafter Forstall) in view of Bennett et al. (US 2001/0037288 A1, hereinafter Bennett).

As to independent claim 1, Forstall teaches a method comprising:
sending, by a user device, a widget delivery request for delivery of a service widget (“Each dashboard client 302 loads a widget 303 (e.g., an HTML webpage) and related resources needed to display the page,” paragraph 0056 lines 4-6) to an enterprise network system (“The server 301 can be located at the computer 102 or at the remote server 107. In some implementations, the server 301 provides functionality for one or more processes, including but not limited to: widget workflow, non-widget UI management, window management, fast login, event management, loading widgets, widget arbitration, Core Image integration and widget preference management,” paragraph 0057 lines 2-9), wherein the service widget provides an item-related service (“The party planning widget 508 presents a user interface, which includes information about the party and a list of items that people are bringing to the party,” paragraph 0077 lines 10-13 – note that the claimed “item” may correspond to either the reference’s “items” or the entire event’s schedule);
receiving, by the user device, the service widget (“Each dashboard client 302 loads a widget 303 (e.g., an HTML webpage) and related resources needed to display the page,” paragraph 0056 lines 4-6) from the enterprise network system (“The server 301 can be located at the computer 102 or at the remote server 107. In some implementations, the server 301 provides functionality for one or more processes, including but not limited to: widget workflow, non-widget UI management, window management, fast login, event management, loading widgets, widget arbitration, Core Image integration and widget preference management,” paragraph 0057 lines 2-9);
presenting the service widget in a website in a web browser (“widgets can be displayed on any user interface or user interface element, including but not limited to desktops, browser or application windows, menu systems, trays, multi-touch sensitive displays and other widgets,” paragraph 0054 lines 3-7), the website comprising an item (“The party planning widget 508 presents a user interface, which includes information about the party and a list of items that people are bringing to the party,” paragraph 0077 lines 10-13);
sending, by the service widget executing in the web browser on the user device, a request including information related to the item available for purchase and information related to a user of the web browser (“Since Scott has not yet selected an item, his name is highlighted or otherwise altered to indicate his pending status,” paragraph 0080 lines 1-3 – note that the widget must identify the local user in order to highlight the correct name);
receiving, by the service widget in the user browser on the user device, an evaluation result including parameters of the item-related service with respect to the item (“The party planning widget 508 presents a user interface, which includes information about the party and a list of items that people are bringing to the party,” paragraph 0077 lines 10-13); and
presenting, by the user device, the evaluation result in the website (“The party planning widget 508 presents a user interface, which includes information about the party and a list of items that people are bringing to the party,” paragraph 0077 lines 10-13).
Forstall does not appear to expressly teach a method comprising an item available for purchase.
Bennett teaches a method comprising an item available for purchase (“The system then enables selection of an identified product or products for purchase, and selection of a loan, for example, for financing of the selected product or products. Credit approval (or pre-approval) may be performed automatically, and along with credit processing, may be performed completely online,” abstract lines 14-19).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the widget of Forstall to comprise the item available for purchase of Bennett.  One would have been motivated to make such a combination to enable the widget to support a wider variety of use cases.

As to dependent claim 2, the rejection of claim 1 is incorporated.  Forstall/Bennett further teaches a method wherein the widget delivery request comprises identity information to identify the user device to deliver the service widget (“Since Scott has not yet selected an item, his name is highlighted or otherwise altered to indicate his pending status,” Forstall paragraph 0080 lines 1-3 – note that the widget must identify the local user in order to highlight the correct name).

As to dependent claim 3, the rejection of claim 1 is incorporated.  Forstall/Bennett further teaches a method wherein the service widget comprises code configured to execute in the web browser to collect the information relating to the user (“Scott elects to bring soda pop, so he types in the words ‘Soda Pop.’ When Scott is finished selecting his item, he clicks a send button 608 or other input mechanism to complete the process,” Forstall paragraph 0080 lines 3-6).

As to dependent claim 6, the rejection of claim 1 is incorporated.  Forstall/Bennett further teaches a method receiving, by the user device, a user input to request the service widget, and wherein the service widget request is sent to the enterprise network system upon reception of the user input (“in response to the user dragging a widget onto the configuration bar, the widget is downloaded from a server,” Forstall paragraph 0053 lines 7-9).

As to dependent claim 7, the rejection of claim 1 is incorporated.  Forstall/Bennett further teaches a method wherein the service widget comprises one or more data fields configured to receive user inputs (“Scott elects to bring soda pop, so he types in the words ‘Soda Pop.’ When Scott is finished selecting his item, he clicks a send button 608 or other input mechanism to complete the process,” Forstall paragraph 0080 lines 3-6).

As to dependent claim 8, the rejection of claim 7 is incorporated.  Forstall/Bennett further teaches a method comprising:
presenting, by the service widget, the one or more data fields on a display device of the user device in accordance with one or more presentation elements (“Scott elects to bring soda pop, so he types in the words ‘Soda Pop.’ When Scott is finished selecting his item, he clicks a send button 608 or other input mechanism to complete the process,” Forstall paragraph 0080 lines 3-6); and
receiving, via the user inputs, the information relating to the user in the one or more data fields (“Scott elects to bring soda pop, so he types in the words ‘Soda Pop.’ When Scott is finished selecting his item, he clicks a send button 608 or other input mechanism to complete the process,” Forstall paragraph 0080 lines 3-6).

As to dependent claim 9, the rejection of claim 1 is incorporated.  Forstall/Bennett further teaches a method wherein the item-related service is a loan prequalification to purchase a loan, and the information relating to the user is prequalification information (“The system may automatically obtain a buyer's credit report information and use that information to determine if the buyer is pre-approved, for example, to obtain financing for a particular product or products,” Bennett abstract lines 7-10).

As to dependent claim 10, the rejection of claim 9 is incorporated.  Forstall/Bennett further teaches a method wherein the parameters of the item-related service comprise one or more of an interest rate, a loan term, a loan conditions, or a combination thereof (“the system of FIG. 6 enables a user (e.g., a buyer, lender or seller) to define an interest rate, decide whether to increase or decrease a down payment, or to increase or decrease the number of months of the term of the loan, among other parameters, dealing with the approval of the loan for a buyer,” Bennett paragraph 0103 lines 1-6).

As to independent claim 11, Forstall teaches a non-transitory computer-readable storage medium (figure 1 part 105) storing computer-readable program code executable by a processor, wherein execution of the computer-readable program code causes the processor to:
send a widget delivery request for delivery of a service widget (“Each dashboard client 302 loads a widget 303 (e.g., an HTML webpage) and related resources needed to display the page,” paragraph 0056 lines 4-6) to an enterprise network system (“The server 301 can be located at the computer 102 or at the remote server 107. In some implementations, the server 301 provides functionality for one or more processes, including but not limited to: widget workflow, non-widget UI management, window management, fast login, event management, loading widgets, widget arbitration, Core Image integration and widget preference management,” paragraph 0057 lines 2-9), wherein the service widget provides an item-related service;
receive the service widget (“Each dashboard client 302 loads a widget 303 (e.g., an HTML webpage) and related resources needed to display the page,” paragraph 0056 lines 4-6) from the enterprise network system (“The server 301 can be located at the computer 102 or at the remote server 107. In some implementations, the server 301 provides functionality for one or more processes, including but not limited to: widget workflow, non-widget UI management, window management, fast login, event management, loading widgets, widget arbitration, Core Image integration and widget preference management,” paragraph 0057 lines 2-9);
present the service widget in a website in a web browser (“widgets can be displayed on any user interface or user interface element, including but not limited to desktops, browser or application windows, menu systems, trays, multi-touch sensitive displays and other widgets,” paragraph 0054 lines 3-7), the website comprising an item (“The party planning widget 508 presents a user interface, which includes information about the party and a list of items that people are bringing to the party,” paragraph 0077 lines 10-13 – note that the claimed “item” may correspond to either the reference’s “items” or the entire event’s schedule);
send, by the service widget executing in the web browser on a user device, a request including information related to the item and information relating to a user of the web browser (“Since Scott has not yet selected an item, his name is highlighted or otherwise altered to indicate his pending status,” paragraph 0080 lines 1-3 – note that the widget must identify the local user in order to highlight the correct name); and
receive, by the service widget in the user browser on the user device, an evaluation result including parameters of the item-related service with respect to the item (“The party planning widget 508 presents a user interface, which includes information about the party and a list of items that people are bringing to the party,” paragraph 0077 lines 10-13); and
present the evaluation result in the website (“The party planning widget 508 presents a user interface, which includes information about the party and a list of items that people are bringing to the party,” paragraph 0077 lines 10-13).
Forstall does not appear to expressly teach a medium comprising an item available for purchase.
Bennett teaches a medium comprising an item available for purchase (“The system then enables selection of an identified product or products for purchase, and selection of a loan, for example, for financing of the selected product or products. Credit approval (or pre-approval) may be performed automatically, and along with credit processing, may be performed completely online,” abstract lines 14-19).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the widget of Forstall to comprise the item available for purchase of Bennett.  One would have been motivated to make such a combination to enable the widget to support a wider variety of use cases.

As to dependent claim 12, the rejection of claim 11 is incorporated.  Forstall/Bennett further teaches a medium wherein the service widget comprises code configured to execute in the web browser to collect the information relating to the user (“Scott elects to bring soda pop, so he types in the words ‘Soda Pop.’ When Scott is finished selecting his item, he clicks a send button 608 or other input mechanism to complete the process,” Forstall paragraph 0080 lines 3-6).

As to dependent claim 15, the rejection of claim 11 is incorporated.  Forstall/Bennett further teaches a medium comprising computer-readable program code that when executed causes the processor to process a user input to request the service widget, and wherein the service widget request is sent to the enterprise network system upon reception of the user input (“in response to the user dragging a widget onto the configuration bar, the widget is downloaded from a server,” Forstall paragraph 0053 lines 7-9).

As to dependent claim 16, the rejection of claim 11 is incorporated.  Forstall/Bennett further teaches a medium wherein the service widget comprises one or more data fields configured to receive user inputs (“Scott elects to bring soda pop, so he types in the words ‘Soda Pop.’ When Scott is finished selecting his item, he clicks a send button 608 or other input mechanism to complete the process,” Forstall paragraph 0080 lines 3-6).

As to dependent claim 17, the rejection of claim 16 is incorporated.  Forstall/Bennett further teaches a medium comprising computer-readable program code that when executed causes the processor to:
present the one or more data fields on a display device of the user device in accordance with one or more presentation elements (“Scott elects to bring soda pop, so he types in the words ‘Soda Pop.’ When Scott is finished selecting his item, he clicks a send button 608 or other input mechanism to complete the process,” Forstall paragraph 0080 lines 3-6); and
receive, via the user inputs, the information relating to the user in the one or more data fields (“Scott elects to bring soda pop, so he types in the words ‘Soda Pop.’ When Scott is finished selecting his item, he clicks a send button 608 or other input mechanism to complete the process,” Forstall paragraph 0080 lines 3-6).

As to dependent claim 18, the rejection of claim 11 is incorporated.  Forstall/Bennett further teaches a medium wherein the item-related service is a loan prequalification to purchase a loan, and the information relating to the user is prequalification information (“The system may automatically obtain a buyer's credit report information and use that information to determine if the buyer is pre-approved, for example, to obtain financing for a particular product or products,” Bennett abstract lines 7-10).

As to dependent claim 19, the rejection of claim 18 is incorporated.  Forstall/Bennett further teaches a medium wherein the parameters of the item-related service comprise one or more of an interest rate, a loan term, a loan conditions, or a combination thereof (“the system of FIG. 6 enables a user (e.g., a buyer, lender or seller) to define an interest rate, decide whether to increase or decrease a down payment, or to increase or decrease the number of months of the term of the loan, among other parameters, dealing with the approval of the loan for a buyer,” Bennett paragraph 0103 lines 1-6).

As to independent claim 20, Forstall teaches a system, comprising:
memory configured to store instructions (figure 1 part 105); and
processing circuitry (figure 1 part 103) coupled with the memory, the processing circuitry configured to execute the instructions, that when executed, cause the processing circuitry to:
process code received from an enterprise system (“The server 301 can be located at the computer 102 or at the remote server 107. In some implementations, the server 301 provides functionality for one or more processes, including but not limited to: widget workflow, non-widget UI management, window management, fast login, event management, loading widgets, widget arbitration, Core Image integration and widget preference management,” paragraph 0057 lines 2-9), the code configured to retrieve one or more service widgets (“Each dashboard client 302 loads a widget 303 (e.g., an HTML webpage) and related resources needed to display the page,” paragraph 0056 lines 4-6) to present in a webpage of a website (“widgets can be displayed on any user interface or user interface element, including but not limited to desktops, browser or application windows, menu systems, trays, multi-touch sensitive displays and other widgets,” paragraph 0054 lines 3-7);
generate the website comprising the code to retrieve the one or more service widgets (“Each dashboard client 302 loads a widget 303 (e.g., an HTML webpage) and related resources needed to display the page,” paragraph 0056 lines 4-6), the website configured to present one or more items, and the one or more service widgets to provide item-related services for the one or more items (“The party planning widget 508 presents a user interface, which includes information about the party and a list of items that people are bringing to the party,” paragraph 0077 lines 10-13 – note that the claimed “item” may correspond to either the reference’s “items” or the entire event’s schedule);
receive a request for the webpage of the website from a web browser of a user device (“The party planning widget 508 presents a user interface, which includes information about the party and a list of items that people are bringing to the party,” paragraph 0077 lines 10-13) available for purchase; and
send at least the webpage including the code configured to retrieve the one or more service widgets to the user device to present in the web browser (“The party planning widget 508 presents a user interface, which includes information about the party and a list of items that people are bringing to the party,” paragraph 0077 lines 10-13) available for purchase.
Forstall does not appear to expressly teach a system comprising an item available for purchase.
Bennett teaches a system comprising an item available for purchase (“The system then enables selection of an identified product or products for purchase, and selection of a loan, for example, for financing of the selected product or products. Credit approval (or pre-approval) may be performed automatically, and along with credit processing, may be performed completely online,” abstract lines 14-19).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the widget of Forstall to comprise the item available for purchase of Bennett.  One would have been motivated to make such a combination to enable the widget to support a wider variety of use cases.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Forstall in view of Bennett and Peyrott (“Add Authentication To Your iOS Apps with Centralized Login,” 22 November 2017, https://auth0.com/blog/using-centralized-login-to-add-authentication-to-your-ios-apps/).

As to dependent claim 4, the rejection of claim 1 is incorporated.
Forstall/Bennett does not appear to expressly teach a method comprising sending, by the service widget, the request via a call to an endpoint address of an enterprise system, the call to include an authentication token to authenticate a third-party system hosting the website.
Peyrott teaches a method comprising sending, by the service widget, the request via a call to an endpoint address of an enterprise system, the call to include an authentication token to authenticate a third-party system hosting the website (“Auth0, which fully conforms to the OpenID Connect specifcation, provides an authorization server capable of authenticating and authorizing users through many identity providers using mobile web browsers,” page 5 lines 5-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the widget request of Forstall/Bennett to comprise the authentication token of Peyrott.  One would have been motivated to make such a combination to enhance deployment flexibility.

As to dependent claim 5, the rejection of claim 1 is incorporated.  Forstall/Bennett/Peyrott further teaches a method comprising receiving, by the user device, the website from a third-party system, and wherein the widget delivery request is sent to the enterprise network system upon the website executing in the web browser (“Auth0, which fully conforms to the OpenID Connect specifcation, provides an authorization server capable of authenticating and authorizing users through many identity providers using mobile web browsers,” Peyrott page 5 lines 5-6).

As to dependent claim 13, the rejection of claim 11 is incorporated.
Forstall/Bennett does not appear to expressly teach a medium comprising computer-readable program code that when executed causes the processor to send, by the service widget, the request via a call to an endpoint address of an enterprise system, the call to include an authentication token to authenticate a third-party system hosting the website.
Peyrott teaches a medium comprising computer-readable program code that when executed causes the processor to send, by the service widget, the request via a call to an endpoint address of an enterprise system, the call to include an authentication token to authenticate a third-party system hosting the website (“Auth0, which fully conforms to the OpenID Connect specifcation, provides an authorization server capable of authenticating and authorizing users through many identity providers using mobile web browsers,” page 5 lines 5-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the widget request of Forstall/Bennett to comprise the authentication token of Peyrott.  One would have been motivated to make such a combination to enhance deployment flexibility.

As to dependent claim 14, the rejection of claim 11 is incorporated.  Forstall/Bennett/Peyrott further teaches a medium comprising computer-readable program code that when executed causes the processor to present the website received from a third-party system, and wherein the widget delivery request is sent to the enterprise network system upon the website executing in the web browser (“Auth0, which fully conforms to the OpenID Connect specifcation, provides an authorization server capable of authenticating and authorizing users through many identity providers using mobile web browsers,” Peyrott page 5 lines 5-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Bertram et al. (US 9823827 B2) teaches combining and delivering modules on demand, but without dependencies between the modules
Olsson et al. (US 2020/0097267 A1) teaches combining modules with dependencies, but not on demand
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145